UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1020



SCOTT C. SCHIRMACHER,

                                            Plaintiff - Appellant,

          versus

MCDONNELL DOUGLAS CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-95-2672-AW)


Submitted:   May 16, 1996                   Decided:   June 3, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Scott C. Schirmacher, Appellant Pro Se. William Christopher Edgar,
Jo Ann Peele, BRYAN, CAVE, MCPHEETERS & MCROBERTS, Washington,
D.C., for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his civil diversity action alleging defamation and intentional in-

fliction of emotional distress. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Schirmacher v.
McDonnell Douglas Corp., No. CA-95-2672-AW (D. Md. Dec. 1, 1995).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2